OFFICE   OF   THE ATTORNEY   GENERAL   OF TEXAS
                     AUSTIN
a&lni8tratlon of the Old AgO ASdStaQ6O     CadSSlOn
remIs, ln part, as follous:
         "cases are dlose4 on a ealeNar-lloath baas.
    This ma58 that au ceses re6elved UlMng the
    muthul.llbeclocredaadbecom6~l~tblst
    0rth fol&ndn6mo5th.      roroxnuple:   iillowm
    r6celve4 l5 the State Oftfoe dnrlng the lropthot
    WcgPbe?rouldk~Oatti~J~~L                lhisq@lh
    teusucams;orl&wldmUl8tggUlt,arants
    lowered, gtents rals66, ad relnatawts.*
           You lbrtsmr point out ln Joa letter that in
ca5plla5ee with Seatlam W(a) of       M    4%. oemral IAwa
O? t&S 4th   b&B&ttU=.,   ThM cl3       seuio5, lsw, uhleh
                  lte4u.tbol4A4pAsslsta5ae&u            pu
                   ~~r-a0ti0tiprtitik~
list ar roll of those 05tltlM to assistance,
with ths amoat to which each reoipleatls
p~tlmtXuuptmll~~beabL,to~lydrPr
         wouabrs or warraatsfor ol4 ege fmslstermebone-




          your letter &talm       the tolloulm~ addS.tlonal
stotecmntst




                              :
               .-.




Eon. TaleTlearry, by   29, 1939, Pag6 3



           %rt.lf~oetio5 of till plrsona 61’ ib3.6 to
     reoalve a6sl6tauue 1s made ou the firs 3 OS each
              th0 o&t &6   366-O      -6iOn     t0
         "The Ii@slatxre shall here the power by
     @nernl lcm to provldo, under such lkalitotkms
     and rei?.trlOtiOM  Md r6@datiWS       RS lnaybe d66mod
     bgh~glila~8          axpedient, for old-age assist
                           yrmnt or 6CilIBnot tc exoed
     Plf'teen 2dl.ers  (5"
                         W)   patrm~ntheaah    to aotual
     bona rid6 citizens of Texa8 Who are wt~r the
     or alxt 4 lY6 (03) years 1 proYld6d that M hab      -
                                                       "f"
     ttlelcrLlf5e  1  and no  habitual   drunkard while swh
     habitual drunkard, and no hmat-8 o? any State aup-
     port&d lzu!titutian,while suohlnmate, 6hal1be
     eligfble for mob old-age auirt8noe; prmldsd
     further that th6 nqairrsof6       ior 10X&h Of tb@
     0f adWl   r66id61¶66 in T~XM   ibdll5OVWr be 1088
     then rir, (5) p6rs   auring the nine (9) yeem
     irwedMiely pm06ding    the egq4iOati~ for old-ago
    a8sbitanoeendoo5tlnuouslyioro5e       (11 par
    Jmttdlately preceding 6u6h ag@,loation.
            +he     L6gl6latma       shall   tteve the    euthorfty   to
     aooept’irixa     the   G0VQnt        ot the U&t04 Stat08
     suah flnenofal aid fo            old-age aa6istmme as that
     cw6rn!eent     otternotin~ns~tanttiththe
     r6strhtfons"4;eral5b6rora proYfdeQ."
                the authorit CC swh axI6titutio55f
          IBtiler                                    pro-
Yl6105, the Legl6latur6 in CL pt6r496otth6G6n6ralml6
of the Third Callod Session of the             44th   hgislatwt,       ha8
oharged the St&e   3oard of Control              cautftutw         tho Texq
Cld ;@    -.SSit3kClO6 kRZlhiiO5   W'd   the &IQ  Of t3dUlbbtOl'-
*   t&6   Ou  :*6 ,LS6k3tr;act3,.&    ~OtiOIl 3 Of SOid h?t PX'O-
vldes :
          The C0ml~slonnttygraatflaanoiala1d      to
     My  rumdy person who la in neoessitous clroun-
     stences provided such psmoa. . .”
            Ssdl.05    4 of the Act proride           f

          “IIIdetenaialagthe e                   blltty of an ap li-
     aent ror m6lstawe  uml8r                     A&, it shall Lths
     duty Of th0 cOld66155   to OOMi&OP   Md tab   f5tO
     aoaouut all tsata axidO~FCUBU~AUSO~   ~UXTOUB      ttul
     appllannt in01        his 6aralng  cepeolty        s
     opportunity to         eupport  mother     souro~,
     and it fmn all the not.6 and ofrotsMtames th6
     applicant      do66 no tlp      p eer
                                        %Ob        i?i
                                                     s M OdYa x id
     56o666itotu      6omlltLo5,      ad6tanoe        6hell   b6 dale&
Eon. Tom ikBerry, Nay 29, 1939, Page 5



     In oelculatlng inooma and resouroas of the
     applicant, the O0mi6slon  shall take into
     aocount all money r6aeirad by girt, devise
     or u6soent.~

           seotion 7 or the Aot, in part, provides as
follows:

           ?rh6ocmml8slm6hallhatorullQ6w6ralld
     aut$orlty to p r o vide
                           laoh method of looal ad-
     rinlstratlon fm the.tarlousoountles and dir-
     trlots oi Ssxaa a8 lt doom6 #viaable * * **
           8eotlon ll(b) of th6 Aat or6atee end eslabflsh68
a apoolal fund of the Traamry off-%tmState of Taxas to be
k6 t .%y th6 State Treaaur6r 8e*at6   and apart .frcm all
ot1 or funds to b6.hlnm.a~ th6 .pxae' Old A@ 466j.6$ana6
Fund*, for,$h6 pprpowe oi paylng,thq ala and~h66lafb6nue
provided for I5 the Aob.

           S6OtlC5 U! Of the AOt 6uth0~1%66'th6   Comab~lon
 to woaml~ata and wtabllah 6uoh sg&w and ra&ulatioas
.a& pay be n606Saarf imMdiate4   td i6ke grants of ,a66iatenoe
                           lcmay be,,eligibleunder tba pro-
 ta auoh of there p 6r a o na
~1810~ of thi6 Aot.
           Semtlon W(a)   of the Aot provldee as'follows:
          "All old age aMl6tenoo banailta provldsd'for
    -under fhs fsrms of thi6 Aot 6&11 b6 paid by vowh6r8
     or warrant6 drawn by %he Stak Oomptro&l.er cm the
     Texae Old Age Aaslwime    Rut@   ior.,the .wpoae.oi
     permitting the Stat6 Oomptmllsr   proptrrP ytg draw
     and lssw suoh roueh6rn or warrantl, the Texss.~Old
     Age Asslstanoe oommls~lon shall rtmm      the camp-
     troller with a list or roll of thoss entitledto
     assistanoe from tirae to t&ne, together with the
     amount to.whloh eaoh rselplsnt la entitled. When
     suoh vouohers or warrants have bsen dram,     they
     shall be d6liV6r6d to the Exeoutive Direotor Of
     the Texas Old Age Asslsfanoe Oommlssion, who in
     turn shall supervise th6 dellmry of the smns $0.
     the psrsons entitled th6ret0."
           T%   ~eriexl 2F~lYO?rl:;tiOr.
                                      .~.ct
                                          or tlii:
                                                 .;.;;tki
                                                      LC&:s-
Lsturo, Ti6gular Session, prarldes, In part, 28 follows:

         "AU lncanm to the Term Old A@ ;aiist.ancs
    Fund, to&ether rith any bolaees    on hand at tk end
    of n pdOr ifsaal year, are hereby npprogriatod
    for eaab of the iisonl ymrs tuxU.tx &&ust 2.1,
    193& Gad iewt     31, 1939, to the Texas Old :A@
    Assbtarme   Coznlasion for aid and assistmoe, and
    rorsalGaB5,    equipmeat,suppliee,trarel,ipEinte~
    n5a80 and ooat~at     eapansea aew68as-y la the
    ert%nstQa or Gla and in a-t8ru          all the
   'duties requtredof said Camissianb       tM Old&a
    Jlssmo      IAWS, and r0r pilytmnt ob Lt crest bear-
    &.I&okllents, togpther WI* lnterast tbtrean, out-
    stturdiagan iqwst 3l, 1937, that were lasuad
  . a.&nst ttie Terns 2ld .Qe ~~sistanoe Fund under



     tlve experums for35     yearsLllnew3reixceed   tire
     -par con: of tbs tot aI amcat expended ror Old *e
     waistmae    .*
           Stamarixinpthe     at+o~% oonstltutlonnl prcnisions and
statutes, w3 rlatlthat the ~ml6titution 6 ressly OIapowers
t-ha lis&lctura   to pxmlde for old w       ass75 tanoe uader smh
lludtationm    restrictions and rwtitions        zs tho Le&lature
deem modetent.      In 00nr0dty     w:tli such constitutioiml
grant or power, the Uglslnture       hzs heretofore provided by
the Statute above quoted fmz?~, for the crants ot old e@ as-
sl5tance to T%rwns    enunmated    by the kc%. TIie Lt@lature,
axmg other things, has expressly cuthorlzed ulna eqmvered
the 3tate %oard of Cantrol aatln& .M the cld &e i.~sistm%.zo
Cammission to adnlntater the Old .;es Adstance          Act.    In od-
ral.nioteringsuch .;ot, the Coanisslon in ex;lressly nuthorized
to m&e lmestlg&kns        und flndln@~ m to the el iblllty of
appllacutta for ;)6nsions, ati the ,ct aets up deta  Yl      ed stan-
dards andre@iraPan~s~sti~s~eotto             personswho      shall
qmllfy for old                        Suohstandardsa~~d~~~e-
-ta    beiw fulf Tf! ed b3 thrs a&eaZt’t,     tit3 ~UWoXp88Sly
author&we    the Codsion      to craat finanaial aid to any such
applicant, and ap-roprlations are xade iron ths I.naons of
the mate for ouch purpoe.
Hon.   Tan zmerly,    my   29,   1939,   r-age 7



            Iaordar    teeuldethe        Cmptrolle~    lalssulag'
wilrrRnt5 to puytbggrt~~&S midebythe   C0?88i8610xi,th
~egiet~      prcniw   tht the C~~SS~OE   rro*tw to
tbis ehould fuinlahthe bxoptroller with a list or,roll
oftl7oae ef&itled to aaaistanoe toe&her wfth tlm amount
to rhioh saoh reoipientis u&led.




the dat* OS 8aoh oertlflaatloa.
      .
           Ian    opinion, lt5.a olearthattheoalydisere-
tlonary @iiar &mated by the hnstltutlaa or the Statutes
is the parer @sated b the utatuta to the Ccmlssloato
detsmbe    the e   lb&     of spplloaats. *man such ell&
blllty has bsen%S     4 detienlnedby the comission, in
the mna8r proVld@i f8r b~thestatuta,ead      such detornlan-
tlon ctf61 iblllty has b8ea eertlllsd b the ikmmis#foa to
the Coxptro% er, ao dlsaretlon ro6tr in lhs Cmptroller to
refuse to fasuo varruU    to the spocIff%U nei lent8 pro-
rlded the amounts granted do not violate the raLlu&a WC-
press4 pmMed          for in t&e Statute arrd the Gon8tltutloa.
3s mLalsterful       act of lsoufagand de3.l~~      tb warreats
is allthatremalas to be dane by auy aiflolal of the State
after suoh Qetemiaatlon and oertifloetloa. A# to the
ccnaptraller~s infmdstary duty to perform a ndalrrtsria% aot,
we I&htfoot    Y. tans, 140 3. x’. 89.
               72&s bolw   arue, the cmolusion        SJBlaesoapable
that an arnendnienttothe pesentlavrwhiohdose                notbecam
eiteatlre untllsl'ter June 1, 1934, ssndrhi~haavrndnnatsim-
       oh~cm                     und standardsc# persona elf-
                tbr,~uallficatloao
&e    to receive assltanos   dll ziot atfeat gpnta d old age
ur~tanoe   to ponoaa rho have been fouui end sartlflo4 by
flu Caaaissfonto  be entitled to peasloaa oaadate   prior
to the etieotfrs date of 6uoh .iusen&wnt.
.